WARDEN, J.
Defendant appeals his conviction for misuse of a driver’s license, former ORS 482.610(4),1 claiming that the statute does not apply, because he was not cited for a violation of the motor vehicle laws. We affirm.
On July 3, 1985, Officer Edgell received information that defendant’s license was suspended and that a warrant for his arrest had issued for failure to appear on a charge of driving while suspended. Edgell took the arrest warrant to defendant’s place of employment and was informed that he was out to lunch but would return shortly. He obtained a description of defendant’s car and, when a car matching that description appeared, stopped it and confirmed that the driver matched the description on the warrant. When asked for his driver’s license, defendant stated that he did not have it with him and gave Edgell a false name. Edgell read defendant his Miranda rights. Defendant then gave his true name. Edgell informed him that he would be cited either for driving while suspended or for giving a false name. Defendant stated a preference for the latter, and Edgell cited him for giving a false name (misuse of a driver’s license). He then arrested him on the arrest warrant.
At the time defendant was cited, former ORS 482.610(4) provided:
“No person knowingly shall commit any of the following acts:
* * * *
“(4) Use or give a false or ficticious name, address or date of birth to any police officer for any violation of the motor vehicle laws.”2
Relying on State v. Packer, 72 Or App 677, 696 P2d 1163 *115(1985), defendant argues that, in order to be convicted under ORS 482.610, he must have been issued a citation for some other violation of the motor vehicle laws when he gave a false name to Edgell. Edgell arrested defendant on the warrant for failure to appear but gave him no citation for any violation other than for misuse of a driver’s license.
Defendant miscontrues Packer. The opinion refers to the “citation-issuing officer” and the “person being cited for a violation.” That language was appropriate, because it described the facts in the case. A citation was issued. We did not purport to answer the question of whether the issuance of a citation for a motor vehicle violation is a prerequisite to a conviction for misuse of a driver’s license. We held that the statute applies to a driver who is being cited for a motor vehicle violation, but not to passengers or witnesses who have information about the violation. We now decide that a citation for a motor vehicle violation need not be given at the time of the stop in order to support a conviction for misuse of a driver’s license.
We stated in Packer that “the statute was intended to give authorities some recourse against a driver who, after being stopped for a traffic citation, give [sic] the police officer a false name.” 72 Or App at 679. The fact that a citation was not ultimately given, like the later acquittal in Packer, “does not diminish [the driver’s] duty to provide the police with correct identification for investigation of a violation of the motor vehicle laws; the misuse statute is violated at the time the false information is given.” 72 Or App at 679.
In this case, defendant was stopped for a violation of the motor vehicle laws; he was driving while suspended and the officer knew it.3 He gave a false name in order to avoid responsibility. That is exactly the type of behavior that the statute was designed to discourage.
Affirmed.

 Repealed, by Or Laws 1983, ch 338, § 978.


 The current counterpart to former ORS 482.610(4) is ORS 807.620, which provides:
“(1) A person commits the offense of giving false information to a police officer if the person knowingly uses or gives a false or ficticious name, address or date of birth to any police officer who is enforcing the motor vehicle laws.
“(2) The offense described in this section, giving false information to a police officer, is a Class A misdemeanor.”


 In addition, the arrest warrant was for failure to appear on an underlying violation of the motor vehicle law. Failing to appear on a traffic offense was, in and of itself, a motor vehicle law violation. Former ORS 484.330, repealed by Or Laws 1983, ch 338, § 978. Therefore, even if the officer had not stopped defendant for driving while suspended, but only because of the arrest warrant, he was still stopped “for violation of the motor vehicle laws.”